Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  151419                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  SPECTRUM HEALTH HOSPITALS                                                                                          Justices
  and SPECTRUM HEALTH UNITED,
            Plaintiffs-Appellees,
  v                                                                SC: 151419
                                                                   COA: 323804
                                                                   Kent CC: 14-002515-AV
  WESTFIELD INSURANCE COMPANY,
           Defendant-Appellant.

  ____________________________________/

         On October 6, 2016, the Court heard oral argument on the application for leave to
  appeal the March 2, 2015 order of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for reconsideration in light of Covenant
  Medical Center, Inc v State Farm Mutual Auto Ins Co, ___ Mich ___ (Docket No.
  152758, decided May 25, 2017).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2017
           a0627
                                                                              Clerk